Citation Nr: 0603253	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for muscle and joint pain, 
including as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1989 to August 1992.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran had 
also initiated an appeal of the RO's denial of service 
connection for asthma.  The RO has since granted such 
benefit, and that matter is no longer on appeal.


FINDINGS OF FACT

It is not shown that the veteran has objective indications of 
a chronic undiagnosed illness manifested by muscle and joint 
pain; lumbosacral and cervical joint complaints, and knee and 
shoulder pain have been attributed to low back and cervical 
strain, patellofemoral joint disturbance, and tendonitis, 
that were not manifested in, and are not shown to be related 
to, service. 


CONCLUSION OF LAW

Service connection for a disability manifested by muscle and 
joint pain, including as due to an undiagnosed illness, is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  An April 2001 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim for service connection.  It also 
explained that VA would make reasonable efforts to help him 
obtain evidence necessary to support his claim, including 
medical records, employment records or records from other 
federal agencies but that it was ultimately his 
responsibility to ensure that records were received by VA.  A 
June 2003 statement of the case (SOC) clarified that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This SOC also informed the veteran of 
the regulatory provision requiring that he was to be advised 
to submit any evidence in his possession pertaining to his 
claim.  The September 2002 rating decision, the June 2003 SOC 
and a November 2004 supplemental SOC (SSOC) provided the text 
of other applicable regulations and explained what the 
evidence showed and why the claim was denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   
Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with other available 
medical evidence.  Additionally, the veteran was provided 
with a VA orthopedic examination in June 2000.  He has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

While the veteran's service separation document (DD Form 214) 
in the record does not specifically reflect that he served in 
Southwest Asia during the Persian Gulf era, a notation in the 
veteran's claims file suggests that the RO obtained 
information confirming such service; and the Board finds no 
reason to question such finding.  

The veteran's service medical records do not reveal any 
muscle or joint problems other than recurrent right ankle 
sprains and a right ankle fracture.  On separation 
examination, all systems were found to be normal including 
the musculoskeletal system, the upper and lower extremities, 
the spine, the neck and the feet.  

A November 1995 private medical progress note showed that the 
veteran injured his neck while trying to fix a conveyor belt 
at work.  After he was done working on the conveyor belt, he 
stood up and felt a pop in his neck.  Physical examination 
showed range of motion within normal limits, normal strength 
and no muscle tightness.  

In August 2000, the RO granted the veteran service connection 
for residuals of a right ankle fracture.

The diagnostic impression on June 2000 VA X-rays of the 
veteran's knees was normal bony mineralization and alignment 
and no evidence for acute fracture, dislocation or bony 
destruction; the findings were deemed to be within normal 
limits.  X-rays of the lumbosacral spine showed intact bony 
structures and preserved joint spaces, and the findings were 
also deemed to be within normal limits.  X-ray of the 
cervical spine showed no evidence for acute fracture, 
subluxation or bony destruction.  

On June 2000 VA examination, the pertinent diagnosis was 
muscle pain and soreness after strenuous activity.  The 
veteran stated that he had joint pains of the knees, 
shoulders, lower back and lower neck area.  It was not a 
severe pain as these areas just ached.  His muscles would 
tend to stay sore for three to five days after strenuous 
activity and his symptoms began in about 1994 or 1995.  One 
month prior to the examination, the veteran had pulled his 
back when he was helping to move a very heavy air compressor.  
On examination, low back extension seemed to be painful.  
Examination of the knees revealed some moderate patellar 
crepitus.  Findings were otherwise considered normal.  The 
examiner commented that the joint pains mentioned by the 
veteran did not lead him to a specific diagnosis.  He thought 
that most likely the veteran's joint pains were related to 
ordinary orthopedic problems, including low back strain and 
cervical strain.  The knee pain most likely represented a 
patellofemoral joint disturbance, and the pain in the 
shoulders was most likely due to some tendonitis of the 
shoulders.  The muscle pains seemed to be related to 
occasional strenuous activity.  The examiner did not think 
that there was any serious or non-serious underlying 
condition that he had not been able to diagnose.  After 
leaving service the veteran worked for a while for the city 
of Mesquite, and engaged in a very heavy type of work, 
including digging ditches, carrying pipe, and other similar 
activities.       

An August 2004 affidavit from the veteran's older sister 
indicates that he was healthy and active before entering the 
military, but when he returned home after discharge, his 
health had clearly declined.  In pertinent part, she reported 
that he had difficulty with joint pain in his back, arms and 
legs.  

An August 2004 affidavit from the veteran's mother also 
indicates that he was healthy when he joined the army, but 
returned from Operation Desert Storm a different person.  She 
reported that his joints sometimes hurt him to the point 
where he could hardly get around.  

An August 2004 affidavit from another sister of the veteran 
also indicates that he was very healthy when he joined the 
military.  She reported that after he returned to the states 
from overseas he had joint problems and problems with his 
back. 

III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To establish service connection there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West; 13 
Vet. App. 247, 248 (1999). 

Compensation is to be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  Id.  To establish service connection based on 
presumptions applicable for Persian Gulf veterans, there must 
be objective indications of a chronic qualifying disability 
including both "signs" and other non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(1)(3). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107.

VA orthopedic examination in June 2000 revealed that the 
veteran has complaints of cervical, low back, knee and 
shoulder pain that were attributed to cervical and low back 
strain, a patellofemoral disturbance, and shoulder 
tendonitis.  None of these disabilities was manifested in 
service, and there is no competent evidence relating any to 
service.  As each is a known clinical diagnostic entity, they 
do not qualify for consideration as undiagnosed illness.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  With no notation of 
these disabilities (or an etiological factor accounting for 
the disabilities, e.g., an injury) in service, and no 
evidence of a nexus between any of the disabilities and 
service, service connection for these diagnostic entities is 
not warranted.  

Regarding any further complaints, such as the various muscle 
pains reported by the veteran, there have been neither 
findings of "signs" nor any evidence of "non-medical 
indicators that are capable of independent verification" 
showing that the veteran has a chronic disability manifested 
by such aches and pains.  Notably, the June 2000 VA examiner 
indicated there was insufficient evidence to establish that 
the veteran has a chronic disability manifested by such 
complaints.  Further, the veteran himself has indicated that 
the complaints are intermittent and appear after strenuous 
activity (contraindicating that they represent a chronic 
disability, and identifying an intercurrent, nonservice-
related (and non-undiagnosed illness related) etiology for 
the complaints.  The allegations of the veteran and his 
family that he suffers from a muscle and joint pain 
manifested disability related to his service in Desert Storm, 
are not competent evidence.  "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The preponderance of the evidence 
is against this claim and it must be denied.   


ORDER

Service connection for muscle and joint pain, including as 
due to an undiagnosed illness is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


